Abraham J. Gellinoff, J.
Motion to compel compliance with a subpoena duces tecum and for other relief is granted to the extent of directing respondent to comply with such subpoena on August 5, 1969, at 10:00 a.m. at the place indicated therein. *546Respondent’s argument that petitioner, a city agency empowered to conduct investigations and serve subpoenas, may not serve a subpoena outside the territorial boundaries of New York City, is without merit.
The subpoena process is valid if service is properly effected anywhere within the State of New York, just as it would be in connection with the trial of an action pending in New York City involving witnesses who reside beyond its boundaries.
In the absence of any restrictive statute limiting or restricting the force and effect of service of such subpoenas by a city commission, it must be concluded that section 805 of the New York City Charter and CPLR 2302 (subd. [a]) permit the type of service here attacked.